Title: To Thomas Jefferson from Joshua Dodge, 7 July 1823
From: Dodge, Joshua
To: Jefferson, Thomas


Esteemed Sir—
Boston
7 July 1823
I take the liberty of informing you of my arrival in this City a few days since, highly gratified with my Journey to the southward & particularly with the truly hospitable state of Virginia which in fact is the land of hospitality. I no longer wonder at the attachment every one who has visited that State expresses towards it for it is impossible for a stranger to visit it without feeling proud & gratified at the attentions he has received—The free manner in which every Virginian converses, expressing openly & candidly whatever his sentiments may be, whether on the subject of Politics or Religion, gave me the highest opinion of the manner in which your young men are brought up—It gives me pleasure to say that the Unitarian Religion in the New England States has been the means of breaking the strong grasp of Superstition which formerly disgraced this part of the union & I have observed with sincere pleasure that the Eastern Young Men now begin to think for themselves on that subject as well as on Politics & the important change lately effected in the politics of this state has been expressly owing to the exertions of its young Citizens, they have deserved well of their Country for they have restored their Native State to its rank in the Union—Federalism has received its death blow & Republicanism is now triumphant throughout our Common Country, the Essex Junto has been driven from its strong hold & now lies growling in the dust, where possibly it may bark a little, but as the old proverb says, “barking dogs seldom bite”—Respecting Spain there appears but one sentiment, which is, destruction to the French invading Army & success to the Constitutional Spaniards—The Spaniards have done well in suffering the French to advance, by that means weakening the Duke d’Augauleõn who is obliged to have sufficient troops behind him to keep up the communication with France & consequently the farther d’Augauleõn advances the more sure prey he becomes to the Spaniards—I enclose you a piece wrote by a friend of mine on this subject which was shown to me before printing & meet my approbation—Be pleased to present my most respectful Compliments to Mr & Mrs Randolph & to your grand Children, I shall never forget the happy happy days I passed at Monticello—A general war will soon take place in Europe, the People are determined to be free the North of Italy, France, the Low Countries & Part of Germany must & will have free & written Constitutions, England will be obliged to place herself at the head of their Constitutional Governments in order to protect herself as well as them against the destructive grasp of Russia, under the present despotic Governments in Europe the People care little whether they are governed by Alexander or by any other despot (no consequence what his name may be) if they are not benefitted themselves by the Change & as Europe is now governed they will not defend the Country of their Tyrants, & at any moment Europe may become the prey of Alexander, England must then pay for all her Sins against the rights of man, this she knows & in her own defence (not that she wishes to give Liberty to Europe) she must come forward & place herself at the head of the Constitutional movements in Europe, for it is only under the banners of Liberty that the People will join heart & hand in defend what will then become their Country—I took tea last evening with the Venerable Mr Adams & presented him your Compliments, he was very happy to hear from you—still more so in seeing a person who had had the pleasure of passing some days in your hospitable Mansion I should consider it a high honor to receive a letter from you, but I hardly dare ask that favour, knowing the immense number of more valuable Correspondents that you have & which occupies the greatest part of your time, but should you honour me with an answer I shall esteem it as a particular favour—My address is care of P.P.F. Dignaud, Boston—I shall embark in October next for Marseilles & until then I calculate to pass my time in this part of my Country—I Remain My Dear Sir—Yours most Sincerely—Josh Dodge